--------------------------------------------------------------------------------

EXHIBIT 10.1


 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT ("Agreement"), dated for reference purposes,
July 2, 2008, is hereby executed by and between Sinclair Educational
Archaeological Research Expeditions, Inc., Vanessa E. Friedman, and James J.
Sinclair, herein referred to as ("Sellers"), and Seafarer Exploration, Inc.
("Buyer").
 
RECITALS
 
Whereas Sellers are the Company known as Sinclair Educational Archaeological
Research Expeditions, Inc., ("SEAREX"), Vanessa E. Friedman, and James J.
Sinclair, and desire to sell proprietary historical and archival research for
the DaVinci Project ("The Documents"); and,
 
Whereas Buyer desires to purchase the documents and retain sole and exclusive
possession of the contents therein,
 
NOW, THEREFORE, in exchange for the consideration defined below, the parties
agree to the following:
 


1. Definition. In this Agreement , the term "The Documents" shall mean all of
the materials and reports accumulated by SEAREX, Inc, its employees,
contractors, consultants, officers, directors, agents, Vanessa E. Friedman or
James J. Sinclair or any person or entity engaged by SEAREX or Vanessa E.
Friedman or James J. Sinclair for the purpose of gathering information about the
DaVinci Project.




2. Consideration. In exchange for ($250,000.00) Two Hundred and Fifty Thousand
Dollars to be paid in two equal installments by Buyer, one upon the
execution  of this agreement, and the second on September 30, 2008, Sellers
shall deliver to buyer all of The Documents.


In addition, a net fourteen percent (14%) of the liquidated value on what is
recovered after expenses will be paid to the Sellers for the life of the Da
Vinci Project.


3. Representations and Warranties of Sellers.


3.1 The Sellers represent and warrant that they have exclusive ownership of The
Documents and that they have not previously disseminated, copied, distributed,
or shared any of the contents of The Documents with any third party.


3.2 The Sellers represent that all the information contained in The Documents is
currently owned by the Sellers and no copyright or other intellectual property
rights violations exist with regard to The Documents.


3.3 The Sellers expressly agree to indemnify Buyer and hold Buyer harmless from
any action relating to any copyright or other intellectual property rights
violations or lawsuits arising from the conduct of the Sellers with respect to
The Documents.
 
A good faith down payment of $10,000.00 will be wired with this agreement with
the rest to follow as it comes in.
 
 
1

--------------------------------------------------------------------------------




3.4 The Sellers further represent and warrant that they are delivering all
copies and originals of The Documents to Buyer, and that Sellers are not
retaining any copies or means of making reproductions of The Documents.
 
3.5 The Sellers represent and warrant that upon delivery of The Documents,
Sellers unconditionally, absolutely and irrevocably transfer and assign all
rights, title, interest, or benefits to The Documents and agree to relinquish
and forever forgo any right, title, interest or benefit whatsoever from The
Documents.
 
3.6 The Sellers, by entering this Agreement, understand and agree that should
any third party gain access to The Documents, the damage to Buyer would be
irreparable and Sellers covenant never to undertake any new research or attempt
to reproduce anything relating to The Documents for any other party.
 
4. Miscellaneous
 
4.1 Venue. The Parties hereby agree that the venue of any action, proceeding,
counterclaim, crossclaim, or other litigation relating to, involving, or
resulting from the enforcement of this Agreement shall be in Pinellas County,
Florida only.
 
4.2 Invalid Provision, The invalidity or unenforceability of any particular
provision of this Agreement shall no affect the other provisions hereof, and the
Agreement shall be constructed in all respects as if the invalid or
unenforceable provisions were omitted.
 
4.3 modification and Waiver, This Agreement contains the entire Agreement of the
parties and no change of any term or provisions of this Agreement shall be valid
or binding unless the same shall be in writing and signed by all of the parties
hereto. No waiver of any of the terms of this Agreement shall be valid unless
signed by the party against whom the waiver is asserted. A waiver on any one
occasion shall not be constructed as a bar to or a wavier of any right on any
future occasion.
 
4.4 Binding Effect, This agreement shall be binding upon the parties and their
Respective personal representatives, heirs, successors and assigns.
 
4.5 Governing Law. This Agreement shall be governed by and constructed and
enforced in accordance with the laws of the State of Florida.
 
4.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which shall constitute one and the
same instrument.
 
4.7 Attorney’s Fees. In the event that any party is required to engage in
services of legal counsel to enforce the terms and conditions of this Agreement
against any other party to this Agreement, regardless of whether such action
results in litigation, the prevailing party shall be entitled to reimbursement
of its reasonable attorney's fees and costs.
 


2

--------------------------------------------------------------------------------


 
 
4.8 Equitable Remedies: Remedies Cumulative. All breaches of this Agreement are
subject to specific enforcement, injunction and other forms of equitable relief,
without prejudice to the right to seek damages or other remedies. The parties
agree that monetary damages would not be sufficient remedy for a breach of this
Agreement. The rights and remedies provided by this Agreement are cumulative and
the use of any one right or remedy by any party shall not preclude or waive the
right to use any other remedies. These rights and remedies are given in addition
to any other rights the parties may have by law, statute, ordinance or
otherwise. The failure of any party to seek redress for violation of or to
insist on the strict performance of any covenant or condition of this Agreement
shall not prevent a subsequent act, which would have originally constituted a
violation, from having the effect of an original violation.
 
4.9 Advice of Counsel, Each party signing this Agreement:
 
(a) understands that this Agreement contains legally binding provisions;
(b) has had the opportunity to consult with a lawyer; and
(c) has either consulted a lawyer or consciously decided not to consult a
lawyer.
 
4.10 Miscellaneous. Whenever the single number is used in this Agreement and
when required by the context, the same shall include plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa. The headings in this Agreement are inserted for convenience only and are
in no way intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision of this Agreement. Each and all of the
covenants, terms, provisions and agreements in this Agreement contained shall be
binding on and inure to the benefit of the parties and, to the extent permitted
by this Agreement, their respective heirs, legal representatives, successors and
assigns.
 
Executed this 10 day of July, 2008
 





Seller:      Seller:            
/s/Venessa E. Friedman
 07/08/08
 
/s/ James J. Sinclair
 07/08/08
SEAREX, inc.
 Date
 
SEAREX, Inc.
 Date
By: Venessa E. Friedman, President
   
James J. Sinclair, Vice President
 

 
 

         
/s/
  07/08/08
 
/s/
  07/08/08
Witness Name:
  Date
 
 Witness Name:
   Date
 
   
 
 

 

Buyer:                            
/s/Kyle Kennedy
   
 
 
Seafarer Exploration, Inc
   
 
 
By: Kyle Kennedy, CEO
   
 
 

 
 

         
/s/Mary Pecoraro
  07/08/08
 
/s/
  07/08/08
Witness Name:
  Date
 
 Witness Name:
   Date
 
   
 
 

 
3

--------------------------------------------------------------------------------